4
Exhibit 10.2


EXECUTION VERSION




May 31, 2019


Terry W. Handley


    Re:           Separation and General Release Agreement


Dear Terry:


    This separation and general release agreement (“Release Agreement”) confirms
our mutual understanding and agreement with respect to the terms and conditions
associated with your retirement from Casey’s General Stores, Inc. (“Casey’s” or
the “Company”).


    1.               Termination of Employment; Resignation from Board Service. 
You and the Company have mutually agreed that you will retire from the Company
effective as of June 23, 2019 (the “Separation Date”).  As of the Separation
Date, you will cease to be employed by, or to serve as President and Chief
Executive Officer of, the Company.  Effective as of the Separation Date, you
hereby unconditionally and irrevocably resign as a member of the Board of
Directors of the Company (the “Board”) and resign from all other offices,
titles, positions and appointments at the Company and any of its subsidiaries
and affiliates, including as a director, manager, officer, employee, committee
member or trustee.


    2.               Severance; Equity Awards.  (a) In consideration of the
First General Release you provide in Section 4 below (as defined therein), the
Second General Release attached hereto as Exhibit A and the other promises and
representations you make in this Release Agreement, and subject to your
compliance with this Release Agreement and Section 8 of the Employment Agreement
entered into by you and the Company on April 12, 2016, effective May 1, 2016
(the “Employment Agreement”) and to your continued employment with the Company
through the Separation Date, the Company agrees to provide you with the
following post-employment payments and benefits that you would otherwise receive
(x) in the event of a termination without “Cause” pursuant to Section 7.4 of the
Employment Agreement and (y) in the event of retirement pursuant to the award
agreements governing the time-based restricted stock units (“RSUs”) and
performance-based restricted stock units (“PSUs”) that were granted to you on or
after July 14, 2017 (clauses (i) and (ii) below, together, the “Release Pay”):


        (i)            Continued payment of Base Salary at the rate of Nine
Hundred Twenty-Five Thousand Dollars ($925,000) (i.e., the rate in effect as of
the date hereof) from the Separation Date through December 23, 2020 (i.e., for a
period of eighteen (18) months), paid in installments at the same times and in
the same manner as your Base Salary (“Severance Payments”), less applicable
withholding and deductions; provided that any installments that would otherwise
have been paid prior to satisfaction of the Release Period (as defined in the
Second General Release) shall be paid in a lump-sum at the end of the first full
payroll period following satisfaction of the Release Period.


        (ii)          With respect to the RSUs and PSUs that were granted to you
on or after July 14, 2017 and are outstanding as of the Separation Date, you
acknowledge and agree that following the Separation Date such RSUs and PSUs will
remain outstanding and continue to vest based on their original vesting
schedules, in accordance with the retirement provisions contained in the
applicable award agreements, and in the case of such PSUs, subject to the
Company’s achievement of the applicable performance goals.  For the avoidance of
doubt, all other unvested equity awards will be forfeited as of the Separation
Date.



--------------------------------------------------------------------------------



    (b)           You acknowledge that the Release Pay is in excess of any
earned wages or benefits due and owing to you and would not be paid or provided
unless you executed this Release Agreement and the Second General Release.  In
the event the Second General Release does not take effect, as provided in
Section 3 thereof, the Company will have no obligation to provide you with the
Release Pay described above, and you will be required to return and/or reimburse
Casey’s for such pay or benefits paid to you or on your behalf.  In addition,
the Company will pay you for any Accrued Obligations (as defined in the
Employment Agreement) through the Separation Date in a lump-sum cash payment
within 30 calendar days following the Separation Date or such other period
required by the applicable plans, agreements or arrangements.  All outstanding
vested stock options that you currently hold will remain exercisable for a
period of up to three months following the Separation Date.


    (c)            You acknowledge and represent that, except with regard to the
Release Pay, the Consulting Payment (as defined in Section 3 below) or as
otherwise set forth in this Release Agreement, all compensation and benefits due
to you by Casey’s, whether by contract or by law, have been paid in full, and
you have been provided all rights and benefits to which you are entitled without
interference by Casey’s, including but not limited to vacation, sick time, paid
or unpaid time off, Family and Medical Leave (“FMLA”), accommodation for any
disability, and any contractual rights or privileges, and that you have no
outstanding claims for any compensation or benefits.  You further acknowledge
and represent that the consideration provided by Casey’s in this Release
Agreement is adequate and satisfactory in exchange for the First General Release
provided by you in Section 4 below (including subparagraphs a, b and c), the
Second General Release and for the other commitments you make to Casey’s in this
Release Agreement.


                   3.              Consulting.  The Company believes it is in
the best interest of the Company to continue to utilize your services in a
consulting capacity following the Separation Date.  You and the Company mutually
agree that you will provide consulting services to the Company as may be
requested by the Board from time to time during the six-month period after the
Separation Date.  In exchange for such consulting services and subject to your
continued employment with the Company through the Separation Date and to the
effectiveness and irrevocability of the Second General Release, the Company
agrees to pay you an amount equal to Four Hundred Sixty-Two Thousand Five
Hundred Dollars ($462,500), payable in one lump-sum cash payment on the date the
first installment of your Severance Payments is paid (such amount, the
“Consulting Payment”), less applicable withholdings and deductions.  The Company
agrees to reimburse you for reasonable expenses directly related to your
provision of the consulting services, in accordance with policies and procedures
established by the Company.


2

--------------------------------------------------------------------------------



                   4.              First General Release.  In exchange for the
Release Pay, and other consideration provided to you in this Release Agreement,
you hereby agree unconditionally to release, acquit, and forever discharge
Casey’s, and all of its parents, subsidiaries, affiliates, predecessors,
successors, and assigns, and all of their current and former owners,
shareholders, general or limited partners, joint venturers, directors, officers,
employees, agents, representatives, and attorneys, and any persons acting by,
through, under, or in concert with any of them, and all successors and assigns
thereof (collectively, “Released Parties”) from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, whether or not you know about them at the
time this Release Agreement becomes effective and enforceable, and even if you
would not have entered into this Release Agreement had you known about them,
which you now have or may later claim to have against the Released Parties,
individually or collectively, because of any matter, act, omission, transaction,
occurrence, or event that has or is alleged to have occurred up to the date you
sign this Release Agreement and, except as expressly provided in this Release
Agreement or the Second General Release, is related in any way to Casey’s, its
operations, your employment with Casey’s, or your retirement from said
employment (collectively, “Claims”).  You hereby waive any right to receive any
benefits or remedial relief as a consequence of any Claims filed with or by the
Equal Employment Opportunity Commission (the “EEOC”), any other state or federal
agency or any other person or entity (governmental or otherwise), including any
class or collective action lawsuit or complaint filed by any individual or
entity against any of the Released Parties (such waiver together with the
release in preceding sentence, the “First General Release”).  This First General
Release does not release or waive any rights or claims that may arise after the
date this Release Agreement is executed.


                   (a)                     Without limiting the First General
Release above, you also knowingly and voluntarily waive and release any and all
Claims under the Age Discrimination in Employment Act, codified at Chapter 14 of
Title 29 of the United States Code, 29 U.S.C. § 621-634 (the “ADEA”).  However,
you are not releasing any age discrimination claims that may arise under the
ADEA after the date this Release Agreement becomes effective.


                              (b)                    Also without limiting the
First General Release above, you knowingly and voluntarily waive and release any
and all Claims under:


(1)
Title VII of the Civil Rights Act of 1964, as amended, and 42 U.S.C. § 1981 and
42 U.S.C. § 1983;




(2)
The Equal Pay Act and the Fair Labor Standards Act, as amended;




(3)
The Americans with Disabilities Act;




(4)
The FMLA;




(5)
The Employee Retirement Income Security Act of 1974 and The Consolidated Omnibus
Budget Reconciliation Act;




(6)
The Occupational Safety and Health Act of 1970;




(7)
The Rehabilitation in Employment Act;




(8)
The Older Workers Benefits Protection Act;




(9)
Any and all claims based on “public policy”;



3

--------------------------------------------------------------------------------




(10)
Any and all claims under any federal, state or local laws pertaining to
employment, employment compensation, or employment benefits; personal injury;
injury to reputation; injury to property; intentional torts; negligence;
wrongful termination; constructive discharge; retaliation; discrimination;
harassment; breach of express or implied contract; promissory estoppel,
misrepresentation, and any and all claims for recovery of lost wages or back
pay, stock options, fringe benefits, pension benefits, liquidated damages, front
pay, compensatory and/or punitive damages, attorneys’ fees, injunctive or
equitable relief, or any other form of relief; and




(11)
Any and all other claims of any kind based on any federal, state, or local
constitution, statute, law, rule, regulation, judicial doctrine, contract, or
common law, or other theory arising out of any matter, act, omission,
transaction, occurrence, or event that has occurred or is alleged to have
occurred up to the effective date of this Release Agreement, whether or not
involving alleged continuing violations.



 (c)                     You also agree to secure the dismissal, with prejudice,
of any proceeding, grievance, action, charge or complaint, if any, that you or
anyone else on your behalf has filed or commenced against Casey’s or any of the
other Released Parties with respect to any matter involving your employment with
Casey’s, your separation from employment with Casey’s or any other matter that
is the subject of the First General Release.  Notwithstanding the foregoing,
nothing in this Release Agreement is intended to limit or interfere in any way
with the ability of either you or Casey’s to consult legal counsel, to provide
testimony pursuant to a subpoena or notice of deposition or as otherwise
required by law.  Nothing in this Release Agreement is intended to cause you to
waive or release any claim which cannot be validly waived or released by private
agreement.  Specifically, nothing in this Release Agreement prohibits you from
filing a charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by any federal, state, or local agency, including the
National Labor Relations Board (the “NLRB”), the EEOC, the Securities and
Exchange Commission (the “SEC”), the Department of Fair Employment and Housing
(the “DFEH”) and/or any governmental authority charged with the enforcement of
any employment laws.  However, you understand that by signing this Release
Agreement you are waiving the right to recover any damages or to receive other
relief in any claim or suit brought by or through the EEOC, the DFEH or any
other state or local federal agency on your behalf to the fullest extent
permitted by law. Notwithstanding the foregoing, this Release Agreement is not
intended to, and shall not be interpreted in any manner that limits or restricts
you from, exercising any legally protected whistleblower rights (including
pursuant to Rule 21F under the Securities Exchange Act of 1934) or receiving an
award for information provided to any government agency under any legally
protected whistleblower rights.  This First General Release is not intended to,
and shall not, serve as a release of your rights to (i) the Accrued Obligations
(as defined in the Employment Agreement) or (ii) advancement and indemnification
in respect of your service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to the termination of the
Employment Agreement or your employment with the Company.


4

--------------------------------------------------------------------------------



    5.               Second General Release.  You agree that your eligibility
for the Release Pay is subject to your execution, not later than 30 days
following the Separation Date, of a second release of claims (the “Second
General Release”) in the form attached hereto as Exhibit A and the
non-revocation of the Second General Release during the Revocation Period (as
defined in the Second General Release).  If you fail to execute and deliver the
Second General Release within 30 days following the Separation Date, or if you
revoke the Second General Release during the Revocation Period, then you shall
forfeit the Release Pay.


    6.               You acknowledge that all, if any, known workplace injuries
or occupational diseases were timely reported to Casey’s and that currently you
have no known workplace injuries or occupational diseases that have not been
reported.  You further acknowledge that you have no pending workers’
compensation claims and that this Release Agreement is not related in any way to
any claim for workers’ compensation benefits, and that you have no basis for
such a claim.


    7.               You covenant and agree that you will not disclose the
existence or terms of this Release Agreement to any person except (a) licensed
attorney(s) for the purpose of obtaining legal advice; (b) licensed or certified
accountant(s) for the purpose of preparing tax returns or other financial
services; (c) in formal proceedings to enforce the terms of this Release
Agreement; or (d) as required by law or court order; provided that you give
Casey’s enough advance notice prior to any disclosure pursuant to subsection (d)
to intervene or take action as appropriate.  You agree to cooperate with Casey’s
in the truthful and honest prosecution and/or defense of any matter in which
Casey’s may have an interest (with the right of reimbursement for reasonable
expenses actually incurred and approved in advance by Casey’s) including,
without limitation, being available to participate in any proceeding involving
any of the Released Parties, permitting interviews with representatives of
Casey’s, appearing for depositions and trial testimony, and producing and/or
providing documents and information within your possession and control.


    8.               You acknowledge that you continue to be bound by the terms
of the Employment Agreement, including Section 8 thereof, and that you will not
compete with Casey’s, solicit Casey’s employees and customers or use or disclose
Confidential Information (as defined in the Employment Agreement) except as may
be permitted under the Employment Agreement (such obligations, “Restrictive
Covenants”).  You acknowledge that this Release Agreement and the Second General
Release supersede any and all previous agreements between you and Casey’s
(except for the Restrictive Covenants), and that Casey’s has made no promise to
you other than what is written in this Release Agreement and the Second General
Release, with respect to the subject matter referred to in this Release
Agreement.  You further acknowledge that all rights and obligations under this
Release Agreement shall be binding upon and be granted only to you, your heirs,
legatees and legal representatives and to Casey’s and each of the other Released
Parties and their respective successors, assigns, heirs, legatees and legal
representatives.  You also agree not to assign or transfer any rights or
obligations under this Release Agreement.  If a court of competent jurisdiction
finds that any portion of this Release Agreement is illegal or invalid, that
portion will be modified or excluded from the Release Agreement only to the
extent required by law, but the validity of the remaining portion will not be
affected.


5

--------------------------------------------------------------------------------



    9.               By entering into this Release Agreement neither Casey’s nor
you claim or admit to any liability or wrongdoing and each denies that it has
any liability to the other or has acted wrongly toward the other.


    10.           You and Casey’s agree that the laws of the State of Iowa shall
govern the interpretation and performance of this Agreement, and that any
lawsuit regarding this Release Agreement may be brought only in a court of
competent jurisdiction within the State of Iowa.


    11.           You acknowledge that you have reviewed this Release Agreement,
that you know and understand its contents and that you have executed it
voluntarily.


    12.           You and the Company acknowledge and agree that this Release
Agreement is intended to satisfy, or be exempt from, the requirements of Section
409A of the Internal Revenue Code, including current and future guidance and
regulations interpreting such provisions (collectively, “Code Section 409A”) and
should be interpreted accordingly.  For purposes of Code Section 409A, any
installment payments provided under this Release Agreement shall each be treated
as a separate payment. Notwithstanding anything to the contrary in this Release
Agreement, if any amount payable pursuant to this Release Agreement constitutes
a deferral of compensation subject to Code Section 409A, and if such amount is
payable as a result of your “separation from service” at such time as your are a
“specified employee” (within the meaning of those terms as defined in Code
Section 409A), then no payment shall be made, except as permitted under Code
Section 409A, prior to the first business day after the date that is 6 months
after your separation from service.  To the extent necessary to comply with Code
Section 409A, if the Release Period (as defined in the Second General Release)
spans two calendar years, payment of the Severance Payments described in Section
2 shall commence in the second calendar year.  Except for any tax amounts
withheld by the Company from the payments or other consideration hereunder and
any employment taxes required to be paid by the Company, you shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Release Agreement.  To the extent required to
avoid any accelerated taxation or penalties under Code Section 409A, amounts
reimbursable to you under this Release Agreement shall be paid on or before the
last day of the year following the year in which the expense was incurred, and
the amount of expenses eligible for reimbursements (and in-kind benefits
provided) during any one year may not affect amounts reimbursable or provided in
any subsequent year.  You shall be solely responsible for the payment of any
taxes and penalties incurred under Code Section 409A.


    Accepting the terms of this Release Agreement, and intending to be bound by
its terms, you and Casey’s have signed this Release Agreement as of the date
first set forth above.  This Release Agreement shall be immediately effective
and irrevocable upon execution by you and Casey’s.




[Signature Page Follows]


6

--------------------------------------------------------------------------------




TERRY W. HANDLEY 
  CASEY'S GENERAL STORES, INC. 
                    By:

/s/ Terry W. Handley
  By:

/s/ H. Lynn Horak 
    Terry W. Handley    
Name:
H. Lynn Horak 
   


   
Title:
Chairman of the Board of Directors 
 










[Signature Page to Handley Release Agreement]


--------------------------------------------------------------------------------


EXHIBIT A


SECOND GENERAL RELEASE


This second general release (this “Release”) is made by and among Terry M.
Handley (“you” or “your”) and Casey’s General Stores, Inc. (“Casey’s” or the
“Company”) in connection with the general release and separation agreement dated
May 31, 2019 between you and the Company (the “Release Agreement”) and with your
retirement from the Company.


1.            In exchange for the Release Pay (as defined in the Release
Agreement), and other consideration provided to you in the Release Agreement,
you hereby agree unconditionally to release, acquit, and forever discharge
Casey’s, and all of its parents, subsidiaries, affiliates, predecessors,
successors, and assigns, and all of their current and former owners,
shareholders, general or limited partners, joint venturers, directors, officers,
employees, agents, representatives, and attorneys, and any persons acting by,
through, under, or in concert with any of them, and all successors and assigns
thereof (collectively, “Released Parties”) from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, whether or not you know about them at the
time this Release becomes effective and enforceable, and even if you would not
have entered into this Release had you known about them, which you now have or
may later claim to have against the Released Parties, individually or
collectively, because of any matter, act, omission, transaction, occurrence, or
event that has or is alleged to have occurred up to the date you sign this
Release and is related in any way to Casey’s, its operations, your employment
with Casey’s, or your separation from said employment (collectively, “Claims”). 
You hereby waive any right to receive any benefits or remedial relief as a
consequence of any Claims filed with or by the Equal Employment Opportunity
Commission (the “EEOC”), any other state or federal agency or any other person
or entity (governmental or otherwise), including any class or collective action
lawsuit or complaint filed by any individual or entity against any of the
Released Parties.  This Release does not release or waive any rights or claims
that may arise after the date this Release is executed.


(a)                      Without limiting the release above, you also knowingly
and voluntarily waive and release any and all Claims under the Age
Discrimination in Employment Act, codified at Chapter 14 of Title 29 of the
United States Code, 29 U.S.C. § 621-634 (the “ADEA”).  However, you are not
releasing any age discrimination claims that may arise under the ADEA after the
date this Release becomes effective (as provided in Section 3 hereof).


(b)                      Also without limiting the release above, you knowingly
and voluntarily waive and release any and all Claims under:



(1)
Title VII of the Civil Rights Act of 1964, as amended, and 42 U.S.C. § 1981 and
42 U.S.C. § 1983;




(2)
The Equal Pay Act and the Fair Labor Standards Act, as amended;




--------------------------------------------------------------------------------




(3)
The Americans with Disabilities Act;




(4)
The FMLA;




(5)
The Employee Retirement Income Security Act of 1974 and The Consolidated Omnibus
Budget Reconciliation Act;




(6)
The Occupational Safety and Health Act of 1970;




(7)
The Rehabilitation in Employment Act;




(8)
The Older Workers Benefits Protection Act;




(9)
Any and all claims based on “public policy”;




(10)
Any and all claims under any federal, state or local laws pertaining to
employment, employment compensation, or employment benefits; personal injury;
injury to reputation; injury to property; intentional torts; negligence;
wrongful termination; constructive discharge; retaliation; discrimination;
harassment; breach of express or implied contract; promissory estoppel,
misrepresentation, and any and all claims for recovery of lost wages or back
pay, stock options, fringe benefits, pension benefits, liquidated damages, front
pay, compensatory and/or punitive damages, attorneys’ fees, injunctive or
equitable relief, or any other form of relief; and




(11)
Any and all other claims of any kind based on any federal, state, or local
constitution, statute, law, rule, regulation, judicial doctrine, contract, or
common law, or other theory arising out of any matter, act, omission,
transaction, occurrence, or event that has occurred or is alleged to have
occurred up to the effective date of this Release, whether or not involving
alleged continuing violations.



(c)                  You also agree to secure the dismissal, with prejudice, of
any proceeding, grievance, action, charge or complaint, if any, that you or
anyone else on your behalf has filed or commenced against Casey’s or any of the
other Released Parties with respect to any matter involving your employment with
Casey’s, your separation from employment with Casey’s or any other matter that
is the subject of this Release.  Notwithstanding the foregoing, nothing in this
Release is intended to limit or interfere in any way with the ability of either
you or Casey’s to consult legal counsel, to provide testimony pursuant to a
subpoena or notice of deposition or as otherwise required by law.  Nothing in
this Release is intended to cause you to waive or release any claim which cannot
be validly waived or released by private agreement.  Specifically, nothing in
this Release prohibits you from filing a charge or complaint with, reporting
possible violations of any law or regulation, making disclosures to, and/or
participating in any investigation or proceeding conducted by any federal,
state, or local agency, including the National Labor Relations Board (the
“NLRB”), the EEOC, the Securities and Exchange Commission (the “SEC”), the
Department of Fair Employment and Housing (the “DFEH”) and/or any governmental
authority charged with the enforcement of any employment laws.  However, you
understand that by signing this Release you are waiving the right to recover any
damages or to receive other relief in any claim or suit brought by or through
the EEOC, the DFEH or any other state or local federal agency on your behalf to
the fullest extent permitted by law. Notwithstanding the foregoing, this Release
is not intended to, and shall not be interpreted in any manner that limits or
restricts you from, exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934) or
receiving an award for information provided to any government agency under any
legally protected whistleblower rights.  This Release is not intended to, and
shall not, serve as a release of your rights to (i) the Accrued Obligations (as
defined in the Employment Agreement entered into by you and the Company on April
12, 2016, effective May 1, 2016 (the “Employment Agreement”) or (ii) advancement
and indemnification in respect of your service as a director or officer of the
Company or any of its subsidiaries, which shall continue without regard to the
termination of the Employment Agreement or your employment with the Company.


2

--------------------------------------------------------------------------------



2.                       You acknowledge that all, if any, known workplace
injuries or occupational diseases were timely reported to Casey’s and that
currently you have no known workplace injuries or occupational diseases that
have not been reported.  You further acknowledge that you have no pending
workers’ compensation claims and that this Release is not related in any way to
any claim for workers’ compensation benefits, and that you have no basis for
such a claim.


3.                       Regarding the ADEA, you acknowledge, understand, agree,
and/or declare the following:



(a)
Casey’s provided you with a copy of this Release before you signed it, and you
have carefully read and fully understand this Release, and knowingly and
voluntarily have decided to enter into this Release, after having had a
reasonable time to consider it.




(b)
Casey’s hereby advises you to consult with and have this Release reviewed by an
attorney before you sign it.




(c)
In exchange for waiving any rights or claims, including rights or claims under
the ADEA, you have received valid and sufficient consideration pursuant to this
Agreement, and such consideration is in addition to anything of value to which
you already were entitled.




(d)
You have been given a period of at least twenty-one (21) calendar days within
which to consider this Release.  Changes to this Release, whether material or
immaterial, have not restarted the running of this twenty-one (21) day period.




(e)
You may revoke this Release for a period of seven (7) calendar days following
the date you signed this Release (the “Revocation Period”).  This Release will
not become effective or enforceable until the Revocation Period has expired.  If
you choose to revoke this Release, you must notify Casey’s in writing, and
personally deliver the notice or deposit it in the United States Mail, postage
prepaid, certified, or registered mail, return receipt requested, addressed to: 
Casey’s General Stores, Inc., One Convenience Boulevard, Ankeny, Iowa 50021,
Attn: Corporate Secretary.



3

--------------------------------------------------------------------------------




(f)
If you do not execute this Release within thirty (30) calendar days following
the Separation Date (as defined in the Release Agreement), or if you revoke this
Release before the expiration of seven (7) days after executing it (such 37-day
period, the “Release Period”), this Release will not become effective or
enforceable, and you will not be entitled to receive any payments or benefits
provided under this Release or the Release Agreement.







Accepted and Agreed to:
     
By:

    Date:









4


